         Case 1:20-cr-00563-JPO Document 120 Filed 01/13/21 Page 1 of 1
                                                         305 Broadway, 7th Floor
TAYLOR & COHEN LLP                                       New York, NY 10007
                                                         Tel: (212) 257-1900
                                                         Fax: (646) 808-0966
                                                         Email: ztaylor@taylorcohenllp.com


                                 January 11, 2021

By ECF

The Honorable J. Paul Oetken
United States District Court
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re: U.S. v. George Thompson, 20 CR 563 (JPO)

Your Honor:

      I represent George Thompson under the CJA. I am writing to respectfully
request a modification of the terms of Mr. Thompson’s supervised release to permit
him to travel from New York City to Long Pond, Pennsylvania from January 29 to
31, 2021. The purpose of the trip is to celebrate the birthday of Mr. Thompson’s
aunt. Mr. Thompson would travel by car in the company of his mother and
stepfather, who are the co-signers of Mr. Thompson’s bond. Under the terms of his
bond, Mr. Thompson’s travel is restricted to the Eastern and Southern Districts of
New York and the District of New Jersey. Long Pond, Pennsylvania is
approximately 35 miles from the New Jersey border.

      I have informed Mr. Thompson’s pretrial services officer of the trip and the
address where Mr. Thompson intends to stay. Pretrial has no objection to Mr.
Thompson’s travel request. AUSA Emily Johnson has informed me that the
government defers to Pretrial Services regarding the request.

      Thank you for your attention.                 Granted.
                                                    So ordered.
Respectfully submitted,                               January 13, 2021



Zachary Taylor

cc:   Emily Johnson, Esq.
      Ashley Carolyn Nicolas, Esq.
      Kaylan Elizabeth Lasky, Esq.
